DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “involves” in claims 2, 3, 12, and 13 is a relative term which renders the claims indefinite.  The term “involves” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0137520 A1 to Garcia. 
Garcia clearly teaches a wind-power-plant control upon low-voltage grid faults, said control (see Figures 5 and 6) performing the steps of: 
specifying a set of operational parameters (see Figure 4 and 7) to be applied by the wind power facility in connection with the second mode of operation, said specified set of operational parameters being available for the wind power facility in response to a provided transition triggering signal, and 
providing the transition triggering signal and applying the specified set of operational parameters in the wind power facility in response thereto wherein a subset of 

With regards to claim 2, Garcia discloses: 
the first mode of operation involves a normal mode of operation of the wind power facility; and
the second mode of operation involves an island mode of operation of the wind power facility. 

With regards to claim 3, Garcia discloses: 
the first mode of operation involves an island mode of operation of the wind power facility; and 
the second mode of operation involves a normal mode of operation of the wind power facility. 
With regards to claim 4, Garcia discloses: 
one or more auxiliary power modules, such as power dissipation modules, power storage modules, synchronous generators and/or STATCOMS. 
With regards to claim 5, Garcia discloses: 
a subset of the specified set of operational parameters is applied in each of the auxiliary power modules in response to the provided transition triggering signal. 
With regards to claim 6, Garcia discloses: 
the specified set of operational parameters is associated with a frequency 
With regards to claim 7, Garcia discloses: 
the specified set of operational parameters is associated with a voltage control mode of operation, such as a constant reactive power mode of operation, a voltage droop mode of operation and/or an integral voltage control mode of operation. 
With regards to claim 8, Garcia discloses: 
the specified set of operational parameters comprises one or more operational set-points, such as active power set-points, reactive power set-points, voltage set-points and/or frequency set-points. 
With regards to claim 9, Garcia discloses: 
the specified set of operational parameters comprises one or more ramping rates adapted to ensure a smooth transition from the first mode of operation to the second mode of operation. 
With regards to claim 10, Garcia discloses: 
the transition triggering signal is provided by the operator of an associated power grid. 
With regards to claim 11, Garcia discloses: 

a wind power facility controller (see Figure 4) adapted to apply a specified set of operational parameters to the wind power facility in response to receiving a transition triggering signal, wherein a subset of the specified set of operational parameters is applied in each of the wind turbine generators in response to the provided transition triggering signal, the transition triggering signal triggering a transition from a first mode of operation to a second mode of operation of the wind power facility. 

With regards to claim 12, Garcia discloses: 
the first mode of operation involves a normal mode of operation of the wind power facility; and 
the second mode of operation involves an island mode of operation of the wind power facility. 

With regards to claim 13, Garcia discloses: 
the first mode of operation involves an island mode of operation of the wind power facility; and 
the second mode of operation involves a normal mode of operation of the wind power facility. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021.  The examiner can normally be reached on 9:00 AM - 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han` can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 






/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        April 10, 2021